Citation Nr: 1608086	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected exercise induced asthma.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 2007.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Sleep apnea was not shown during active service or for many years thereafter, and is not shown to be related to service or to a service-connected disability.


CONCLUSION OF LAW

The Veteran's sleep apnea was not incurred in or aggravated during service, nor is it due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.310, 3.303, 3.304, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2012 and February 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA obtained examinations with respect to the claims on appeal in October 2012 and October 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Obstructive Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In some cases, service incurrence and a relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  Service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered chronic.  38 C.F.R. § 3.309(a) (2013).  Sleep apnea is not considered a chronic disease and may not be service connected under 38 C.F.R. §§ 3.303(b).  38 C.F.R. 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a) (2015).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.   Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board must identify the evidence it finds to be persuasive or unpersuasive and explain why any favorable evidence is unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes both medical evidence and lay evidence.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that OSA had its onset during service.  Specifically, the Veteran states that the symptoms he experiences now are the same symptoms he experienced in service, including waking up with a sore and dry throat, loud snoring, sleepiness, lack of energy, morning headaches, forgetfulness, mood changes, and occasionally waking-up with a choking or gasping sensation.  Alternatively, the Veteran contends that OSA is secondary to service-connected exercise-induced asthma.  

The Veteran's service medical records do not show any complaints or treatment for sleeping difficulties.  Of note is a June 2007 service medical record in which the Veteran denies having trouble sleeping.

The first record concerning sleep problems is an April 18, 2011, VA medical report.  According to that report, the Veteran noted that, "over the past [two] weeks while he was training he has had episodes of irregular sleep patterns and significant choking sensations which had caused him to wake up suddenly.  Patient also noticed that he has had early morning headaches periodically and he has noticed increasing fatigue."  Therefore, the first record regarding symptoms of sleep apnea is dated over three years after separation from service.

Thereafter, the Veteran was first diagnosed with OSA by the Sleep Center Hawaii on April 27, 2011.  

The Board notes that the Veteran originally claimed service connection as secondary to service-connected exercise induced-asthma.  Therefore, an October 2012 VA examination was conducted on the basis of a secondary service connection claim.  In June 2014, the Veteran filed a formal appeal containing a statement asserting direct service connection.  Thereafter, the VA requested a new medical opinion in October 2014 based on a direct service connection claim.

The October 2012 VA examiner confirmed the diagnosis of sleep apnea, but found that it was less likely than not (less than 50 percent probability) proximately due to or the result of a service-connected disability.  The examiner's rationale was that there had been numerous studies looking at asthma and OSA, with no report of asthma causing OSA.  Furthermore, the examiner stated that the studies were consistent with the physiology behind the two conditions "which are distinct and not related to each other."  Moreover, the examiner found that "[a]sthma does not cause physical obstruction in the oropharynx, and, therefore, does not cause obstructive sleep apnea."

In the October 2014 VA examination report, the examiner opined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner's rationale was that a diagnosis of OSA requires an apnea hypopnea index of 5.  Furthermore, a person could have symptoms, such as the symptoms the Veteran stated he had in service, and not meet the diagnostic criteria for OSA.  Therefore, complaints of a sore or dry throat, snoring, sleepiness, lack of energy, headaches or other symptoms "is not sufficient and not diagnostic of sleep apnea."  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board notes that the Veteran is competent to testify as to symptoms capable of lay observation such as snoring, fatigue, and occasionally waking-up with a choking or gasping sensations.  His testimony in that regard is considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that they relate the Veteran's currently diagnosed sleep apnea to service, those statements are not competent.  A lay person is not competent to opine as to medical diagnosis or etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The diagnosis of a sleep apnea condition is of a medically complex nature and requires medical training which the Veteran has not shown he possess.  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective competent medical evidence and opinions, lack sufficient probative value to establish a nexus between his current symptoms and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As a result, the Board finds the October 2012 and 2014 VA examination reports the most probative and persuasive evidence of record.  The VA examination opinions are based on thorough and detailed examinations of the Veteran and claims file, and are supported by persuasive rationales.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, the October  2012 and 2014 VA opinions constitute the only medical opinion evidence of record directly addressing the issues on appeal and with consideration of the Veteran's lay statements.  The Board also finds it significant that there is no contrary medical evidence that relates sleep apnea to service and, thus, no basis to question the examination conclusions. 

Therefore, the Board finds that the competent evidence does not support a finding that the Veteran's currently diagnosed OSA was caused or aggravated by any aspect of active service or a service-connected condition.  Accordingly, the Board finds that service connection is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  As the preponderance of the evidence is against the claim for service connection for sleep apnea, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary from service-connected exercise-induced asthma, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


